Title: Proclamation Extending Building Regulations in the City of Washington , 28 December 1803
From: Jefferson, Thomas
To: 


               By the President of the United States.
               A PROCLAMATION.
               WHEREAS by the first articles of the terms and conditions declared by the President of the United States on the seventeenth day of October, 1791, for regulating the Materials and manner of buildings and improvements on the lots in the city of Washington, it is provided that “the outer and party walls of all houses in the said city shall be built of brick or stone,” and by the third article of the same terms and conditions it is declared, “that the wall of no house shall be higher than 40 feet to the roof, in any part of the city, nor shall any be lower than 35 feet on any of the Avenues:
               And Whereas the above recited articles were found to impede the settlement in the city of mechanics and others whose circumstances did not admit of erecting houses authorised by the said regulations, for which cause the operation of the said articles, has been suspended by several acts of the President of the United States from the fifth day of June 1796, to the first day of January 1804, and the beneficial effects arising from such suspensions having been experienced—it is deemed proper to revive the same, with the exception hereafter mentioned.
               Wherefore, I Thomas Jefferson, President of the United States, do declare that the first and third articles above recited shall be, and the same are hereby suspended until the first day of January in the year one thousand eight hundred and five, and that all Houses which shall be erected in the said city of Washington previous to the said first day of January, in the year one thousand eight hundred and five, conformable in other respects to the regulations aforesaid shall be considered as lawfully erected, except that no wooden house covering more than 320 square feet, or higher than twelve feet from the Sill to the Eve shall be erected—nor shall such house be placed within 24 feet of any brick or stone house.
               Given under my hand, 28th December, 1803.
               
                  Th: Jefferson
               
            